Exhibit 10.12(a)


AMENDMENT TO THE WILLIAM L. WALL
CHANGE IN CONTROL PROTECTIVE AGREEMENT


WHEREAS, William L. Wall (the “Executive”) entered into a change in control
protective agreement with First South Bank (the “Bank”) and First South Bancorp,
Inc. effective April 20, 2006 (the “Agreement”); and


WHEREAS, the parties to the Agreement desire to amend the Agreement to conform
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations and guidance issued with respect to 409A of the Code; and


WHEREAS, Section 9 of the Agreement provides that the Agreement may be amended
or modified at any time by means of a written instrument signed by the parties.


NOW, THEREFORE, the Bank, the Company and the Executive agree to amend the
Agreement effective December 18, 2008 as follows:


FIRST CHANGE


The following new Section 13 shall be added to the Agreement:


“13.        SECTION 409A OF THE CODE.


(a)           This Agreement is intended to comply with the requirements of
Section 409A of the Code, and specifically, with the “short-term deferral
exception” under Treasury Regulation Section 1.409A-1(b)(4) and the “separation
pay exception” under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall
in all respects be administered in accordance with Section 409A of the Code.  If
any payment or benefit hereunder cannot be provided or made at the time
specified herein without incurring sanctions on Employee under Section 409A of
the Code, then such payment or benefit shall be provided in full at the earliest
time thereafter when such sanctions will not be imposed.  For purposes of
Section 409A of the Code, all payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” (within the meaning of such term under Section 409A of the Code), each
payment made under this Agreement shall be treated as a separate payment, the
right to a series of installment payments under this Agreement (if any) is to be
treated as a right to a series of separate payments, and if a payment is not
made by the designated payment date under this Agreement, the payment shall be
made by December 31 of the calendar year in which the designated date
occurs.  To the extent that any payment provided for hereunder would be subject
to additional tax under Section 409A of the Code, or would cause the
administration of this Agreement to fail to satisfy the requirements of Section
409A of the Code, such provision shall be deemed null and void to the extent
permitted by applicable law, and any such amount shall be payable in accordance
with subparagraph (b) of this Agreement below.  In no event shall Employee,
directly or indirectly, designate the calendar year of payment.


(b)           If when separation from service occurs Employee is a “specified
employee” within the meaning of Section 409A of the Code, and if the cash
severance payment under Section 3 of this Agreement would be considered deferred
compensation under Section 409A of the Code, and, finally, if an exemption from
the six-month delay requirement of Section 409A(a)(2)(B)(i) of the Code is not
available (i.e., the “short-term deferral exception” under Treasury Regulations
Section 1.409A-1(b)(4) or the “separation pay exception” under Treasury Section
1.409A-1(b)(9)(iii)), the Bank or the Company will make the maximum severance
payment possible in order to comply with an exception from the six month
requirement and make any remaining severance payment under Section 3 of this
Agreement to Employee in a single lump sum without interest on the first payroll
date that occurs after the date that is six (6) months after the date on which
Employee separates from service.

 
 

--------------------------------------------------------------------------------

 

(c)           If (x) under the terms of the applicable policy or policies for
the insurance or other benefits specified in Section 3 of this Agreement it is
not possible to continue coverage for Employee and his dependents, or (y) when a
separation from service occurs Employee is a “specified employee” within the
meaning of Section 409A of the Code, and if any of the continued insurance
coverage or other benefits specified in Section 3 of this Agreement would be
considered deferred compensation under Section 409A of the Code, and, finally,
if an exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i)
of the Code is not available for that particular insurance or other benefit, the
Bank or the Company shall pay to Employee in a single lump sum an amount in cash
equal to the present value of the Bank’s projected cost to maintain that
particular insurance benefit had Employee’s employment not terminated.  The
lump-sum payment shall be made thirty (30) days after employment termination or,
if Section 13(b) of this Agreement applies, on the first payroll date that
occurs after the date that is six (6) months after the date on which Employee
separates from service.


(d)           References in this Agreement to Section 409A of the Code include
rules, regulations, and guidance of general application issued by the Department
of the Treasury under Internal Revenue Section 409A of the Code.”


SECOND CHANGE


Section 2 of the Agreement shall be amended by adding the following paragraph:


“In the event the Employee elects to terminate his employment for Good Reason,
he must notify the Bank or the Company within ninety (90) days after the initial
existence of an event that qualifies as Good Reason and the Bank or the Company
must be given an opportunity, not less than thirty (30) days, to effectuate a
cure for such asserted “Good Reason” by the Employee.”


IN WITNESS WHEREOF, the Bank has caused this Amendment to be executed by its
duly authorized officer, and Executive has signed this Amendment, on the 18th
day of December, 2008.


ATTEST:
 
FIRST SOUTH BANK
/s/ Kristie W. Hawkins
 
/s/ Frederick N. Holscher
   
Chairman of the Board
     
ATTEST:
 
FIRST SOUTH BANCORP, INC.
/s/ Kristie W. Hawkins
 
/s/ Frederick N. Holscher
   
Chairman of the Board
     
WITNESS:
 
EXECUTIVE
/s/ Thomas A. Vann
 
/s/ William L. Wall
   
William L. Wall

 
 
 

--------------------------------------------------------------------------------

 
